ZfS-IS         NO.             PD-0895-15




            COURT    OF   CRIMINAL     APPEALS   OF    TEXAS


                    TEX." R.    APP.    P.   68.2(a)
                                                                     ORIGINAL

                                                                   RECEIVED ?R
                                                                   "RTOFCRIiI'MALA^^-ALS
                          JOHNATHAN COOPER,

                               Appellant
                                                                     SEP 23 2015


                                  VS.
                                                                     FILED IN
                                                             COURT OF CRIMINAL APPEALS
                      THE STATE OF TEXAS,
                                                                      SEP 23 IZ'.j
                               Appellee

                                                                   Abel Acosta, Cierk



        Oh Petition for Discretionary Review

             from the Second Court of            Appeals

   in No.    02-15-00145-CR Affirming the Conviction

                    in No.     1031532D from     the

                      297th District         Court

                     Tarrant County,          Texas




   APPELLANT'S       PETITION FOR DISCRETIONARY REVIEW




                                              Johnathan Cooper
                                              TDCJ No. 1862306
                                              F.M. Robertson Unit
                                              12071    FM   3522
                                              Abilene, TX 79601
                                              Appellant,       pro se
                          IDENTITIES    OF   PARTIES




APPELLANT                              Johnathan Eugene Cooper




STATE'S    ATTORNEY
  ON    APPEAL                         Debra   Windsor
                                       Assistant District Attorney
                                       401 W. Belknap St.
                                       Fort Worth, TX 76196-0201




TRIAL    JUDGE                         Honorable Everret Young
                                       297th   Judicial   District   Court
                                       Tarrant County,     Texas




HABEAS    TRIAL   JUDGE                Honorable David C.     Hagerman
                                       297th   Judicial   District   Court
                                       Tarrant County,    Texas




                                       li
                                 TABLE   OF   CONTENTS



 IDENTITIES OF      PARTIES                                             ii

 TABLE OF CONTENTS                                                     iii

 INDEX OF    AUTHORITIES                                              iv-v

 STATEMENT   REGARDING       ORAL    ARGUMENT                            1


 STATEMENT    OF   THE    CASE                                           2


 STATEMENT    OF   PROCEDURAL       HISTORY                              3


 GROUNDS FOR REVIEW                                                          4

    1.     Does     the     court    of  appeals  have any jurisdiction to
         review     the    slower    court's  denial of Appellant's motion
         requesting appointment of counsel for purposes of invest
         igating, preparing and presenting his ineffective assist
         ance  of  counsel  claim(s)  in  a postconviction Article
         11.07 application for writ of habeas corpus?

    2.     Did the court of appeals err in concluding that it
         does  not  have  jurisdiction to review the lower court's
         decision without conducting proper inquiry?

    3.     What    court would have proper jurisdiction to review
         denial    of  a request for appointment of counsel made pur
         suant to article 11.074, Tex. Code Crim. Proc?

REASONS FOR REVIEW                                                           5

ARGUMENT AND AUTHORITIES                                              6-10

    Ground 1                                                           6-8

    Ground 2                                                          8"10

    qround 3                                                            10

PRAYER                                                                  11

UNSWORN DECLARATION                                                     11

CERTIFICATE OF SERVICE                                                  12

APPENDIX                                                             13-19




                                         ill
                                    INDEX   OF   AUTHORITIES



CASES



Bright v.       State,
296 S.W.3d 329 (Tex.App. - Amarillo 2009)                          7, 8


Martinez       v.   Ryan,

132 S. Ct. 1309 (2012)                                                 6


McKown v.       State,
915 S.W.2d 160 (Tex.App. - Fort Worth 1996, no pet.).                 7


Pitts   v.     State,

113 S.W.3d 393 (Tex.App. - Houston [1st Dist.] 2003)               7, 8


Trevino v.          Thaler,
133 S. Ct. 1911 (2013)                                                 6



STATUTES



Tex.    Code Crim.          Proc.



   Article 1.051(d)                                                   6

   Article 11.07                                                       4

   Article 11.074                                              c   4# 10
   Chapter 64                                                       ' 7

Tex.    Gov't.       Code



   Section 24.016                                                   6» 7


Tex.    Pen.    Code



   Section 22.011(a)(2)                                                2
                                                 iv
                           STATEMENT     OF   THE   CASE




       After    agreeing   to plead no contest in exchange for a recom

mended     punishment of two years confinement (time-served), Appel

lant     was    convicted of the offense of sexual assault of           a minor,

Tex.     Pen.   Code   Ann.,   sec.   22.011(a)(2),        in the 297th District

Court     of Tarrant County,    Texas.   Punishment was thereafter asses

sed at the recommended two years confinement.
                          STATEMENT    OF    PROCEDURAL   HISTORY




       Proceeding        pro   se, Appellant filed motion in the convicting

court     seeking        appointment        of   habeas   counsel. That motion was

denied.        Appellant       thereafter        sought motion for reconsideration

of     the court's perfunctory denial. That motion too was perfunct

orily     denied     by the convicting court on July 7, 2015. Appellant

took     timely     appeal.       In   a written per curiam opinion issued.on

June     18,     2015,    the Second Court of Appeals dismissed the appeal

for want of jurisdiction. No motion for rehearing was sought.
                                    GROUND   FOR REVIEW    1



      Does     the     court     of     appeals have any jurisdiction to review

the    lower district court's denial of Appellant's motion request

ing    appointment        of     counsel for purposes of investigating, pre

paring       and     presenting       his    ineffective       assistance   of counsel

claim(s)       in     a postconviction Article 11.07 application for writ

of habeas corpus?




                                    GROUND FOR REVIEW      2          *



      Did     the    court     of      appeals   err   in concluding that it does

not    have jurisdiction to review the lower court's decision with

out conducting proper inquiry?



                                    GROUND   FOR REVIEW    3



      What     court     would        have proper jurisdiction to review denial

of    a request for appointment of counsel made pursuant to article

11.074, Tex. Code Crim. Proc?
                                         REASONS     FOR   REVIEW




     1.        The     court        of     appeals'    decision conflicts with another

court     of     appeals'           decision       on the same issue. TEX. R.       APP.   P.

66.3(a)




     2.        The     court        of appeals has decided an important question

of   state       law        that     has not been,         but should be,    settled by the

Court of Criminal Appeals. TEX. R. APP. P. 66.3(b).



     3.        The     court        of     appeals has so far departed from the ac

cepted     and       usual         course of judicial proceedings as to call for

an   exercise          of     the        Court of Criminal Appeals'         power of super

vision.    TEX.      R.     APP.    P.    66.3(f).
                                            GROUND       FOR- REVIEW     1



Statement             of    Facts



       Appellant              filed in the 297th District Court of Tarrant Coun

ty,     Texas,              his     motion        seeking        appointment      of habeas counsel

pursuant              to     the United States Supreme Court's decisions in Mar

tinez        v.        Ryan,        132 S. Ct. 1309     (2012)     and Trevino v. Thaler,

133 S. Ct. 1911     (2013),           as well as article 1.051(d), Tex. Code

Crim.       Proc,           and section 24.016,               Tex.    Gov't. Code,      for the speci

fic     purpose of                investigating,            preparing and presenting his claim

of ineffective assistance of counsel in an article 11.07 applica

tion        for        writ       of      habeas corpus. That motion was perfunctorily

denied           by        the district court. Appellant thereafter filed motion

for     reconsideration                    in     the       district    court   which   was   denied   on


July        7,        2015.        Appellant          timely noticed appealed to the Second

Court of Appeals sitting at Fort Worth, Texas.


       On        May        13,    2015, concerned that it lacked jurisdiction over

the     appeal because it "has no jurisdiction over matters relating

to     postconviction                   applications            under    article 11.07,       including

requests              for     appointment of counsel," the court of appeals not

ified        the parties that if either desired to continue the appeal,

they        must           file    with         the     court,       on or before May 26, 2015, a

response              showing          grounds        for    continuing the appeal (Cooper v.

State,           COA No. 02-15-00145-CR j) K'Appendlat li7vl.8).. Appellant filed
a pro se response to the court's May 13,                                 2015 letter.


       In        a     written          per      curiam       opinion issued on June 18, 2015,
the     court of appeals dismissed the appeal for want of jurisdict

ion,     explaining              that       it generally has jurisdiction to consider

an     appeal       by a criminal defendant only from a judgement of con

viction, citing McKown v. State, 915 S.W.2d 160, 161 (Tex.App. -

Fort     Worth 1996, no pet.). The court of appeals went on to opine

that     it     does not have jurisdiction over a postconviction appli

cation        for    writ         of    habeas         corpus in a felony case,    including

a     related       motion for appointment of counsel (citations omitted)

(Memo. Op.,         Appendix at



Argument and Authorities


       The     court        of     appeals'        disposition of the appeal conflicts

with     the Amarillo court of appeals' decision in Bright v. State,

296 S.W.3d 329        (Tex.App.         -    Amarillo    2009) (court of appeals

possessed           limited        jurisdiction to review the denial of appoint
ment     of     counsel),              as    well as conflicts with the Houston court

of     appeals' decision in Pitts v. State, 113 S.W.3d 393 (Tex.App.
-     Houston        [1st        Dist.] 2003) (requiring trial courts to appoint

counsel        in     exceptional              cases under section 24.016, Tex. Gov't.

Code,        and     that order denying such appointment reviewed by court

of appeals for abuse of discretion).


       Appellant        argues              that   court    of     appeals in this case had,
at     the     very least, "limited" jurisdiction to consider the lower

court's        denial of his motion seeking appointment of habeas coun

sel,     similar to that of a denied motion for appointment of coun
sel     in     a     DNA testing request under Chapter 64, Tex. Code Crim.
Proc,         Bright           v. State, supra, or that of denial of appointment

of counsel in an expunction proceeding, Pitts v. State, supra.




                                         GROUND    FOR   REVIEW   2



Statement       of       Facts



       Having        been           unexpectedly       notified       by the court of appeals

that     he was required to show how the court may have jurisdiction

to     review        the        lower        court's   denial     of his motion for habeas

counsel,        Appellant              moved     the court of appeals for an extension

of     time     in        which to research and prepare a showing to continue

the     appeal           because        Appellant was at that time being housed ac

cording        to        the institutional "in-transit" protocol after return

to     TDCJ-CID           following benchwarrant to his county of conviction.


       Design        and operation of access to courts applicable to pris

oners     housed in the "in-transit" protocol is such that the pris

oner     has        only        limited        access to legal materials from the unit

law     library.           That is, the prisoner may request only three items

of     reference           per        day.    Rather     than   have the benefit of being

permitted           to     attend        the unit law library where legal reference

materials        are           kept     and    maintained,      the "in-transit" prisoner

can only request three legal references per day, and those refer

ence     Items           are        delivered to him the day following his request,

and     retrieved              by     unit    law library personnel twenty-four hours

later.
       These circumstances                       make it particularly difficult and time-

consuming           for the pro se appellant to adequately research appli

cable        statutory              and     decisional             law        -        especially in a matter

such    as    this       one where          the    issue       at hand            is   new and rather   unset

tled     or        otherwise              unclear.       In other words,                  if the court of ap

peals,        in        its     vast        knowledge and resources, is unsure whether

it     has        jurisdiction              to     review          a    given lower court decision,

how     much           moreso        for the layman appellant who is proceeding pro

se     with        very        limited           access        to legal reference materials due

to     the        circumstances                 of his being temporarily housed under the

more restrictive "in-transit" protocol.



Argument and Authorities


       Appellant              argues        that        it    was        improper           and erroneous for

the     court           of     appeals           to dismiss the appeal for want of juris

diction without reviewing the case and itself conducting adequate

inquiry           into        the     matter of jurisdiction, given that the matter

appears           unsettled,              and/or        without         granting Appellant adequate

time     to        further           research           the matter where,                  at the time of the

court        of        appeals'           May     13, 2015, notice to the parties through

the     May        26,        2015        deadline set by the court of appeals for the

parties           to     show grounds for continuiing the appeal, Appellant's

institutional                 housing           status       was        that           of "in-transit," which

provides           Appellant              limited access to law books and legal refer

ence    materials.



       Moreover,              because           there        has       been        recent     drastic changes
in    state        and federal law relevant to the appointment of counsel

.in   criminal           habeas        cases        which      are       sure to make request for

habeas       counsel        in        such     cases      as   this      one    a   common   and   routine


matter,          the     court        of appeals should have taken the opportunity

presented by this case to sua sponte determine whether it posses

ses       jurisdiction           to     review        a lower court's denial of requests

for       appointment           of habeas counsel made pursuant to those recent

changes in relevant state and federal law.




                                        GROUND      FOR     REVIEW       3



Statement         of    Facts



      Article           11.074,        Tex.     Code        Crim.        Proc.      is newly added to

the       code.        Statutory        law,    at least that available for Appellant

to    review           within     the institutional setting, does not expressly

indicate exactly what court has jurisdiction to review the denial

of    a     of     a     request for appointment of counsel made pursuant to

Article      11.074.




Argument and Authorities


      Appellant           argues        that,       similar         to       denials of appointment

of counsel requests                   made     during       DNA        testing         proceedings    and

expunction             proceedings,           the    court        of         appeals     should possess

at    least a limited jurisdiction to review denials of appointment

of    counsel           in a proceeding related to a postconviction applica

tion for writ of habeas corpus.

                                                       10                '
                                            PRAYER




       WHEREFORE, PREMISES CONSIDERED, Appellant prays the Honorable

Court        grants       discretionary review of the court of appeals'                    dis

position        dismissing           the appeal for want of jurisdiction. Appel

lant prays for general relief.



                                                         Respectfully submitted,



                                                          L
                                                         Johnathan Cooper
                                                         TDCJ   No.   1862306
                                                         French M. Robertson        Unit
                                                         12071 FM 3522
                                                         Abilene,     TX 79601
                                                         Appellant,     pro se




                                     UNSWORN    DECLARATION



       I, Johnathan Cooper, TDCJ No. 1862306, being presently incar

cerated        within the French M.            Robertson Unit of the Texas Depart

ment     of     Criminal        Justice-Correctional            Institutions       Division,

located        in     Jones     County,     Texas,       hereby declare under penalty

of     perjury        that     the    foregoing is true and correct, and placed

in     the     outgoing institutional mailbox on this                   RSu^ day of Sept

ember, 2015, to be mailed U.S. Mail, first-class postage prepaid,

addressed           to:      Court    of   Criminal       Appeals      of Texas,    P.O.    Box

12308, Capitol Station, Austin, Texas 78711-2308. Executed on

this the        fg£*vday of September,           2015.




                                                         johnathan Cooper
                                                 11
                                CERTIFICATE     OF    SERVICE



       I    hereby     certify      that a true and correct copy of the fore

going       pleading     has     been   duly        served upon opposing counsel by

mailing       same     U.S. Mail, firest-class postage prepaid, addressed

to:        Debra     Windsor, Assistant District Attorney, 401 W. Belknap

St.,       Fort    Worth,      TX   76102-1913. Executed on this the (Off-?, day

of September,         2015.




                                                      johnathan Cooper




                                               12
                                       CAUSE NO. 1031532D



            THE STATE OF TEXAS                                        IN THE 297TH


                       VS                                          DISTRICT COURT OF


            JOHNATHAN COOPER                                  TARRANT COUNTY, TEXAS




                   ORDER ON DEFENDANTS PRO SE MOTION


        On this the 7th day ofJuly, 2015, Defendant's Pro Se Motion for RECONSIDERATION OF
DEFENDANT MOTION REQUESTING APPOINTMENT OF HABEAS CORPUS COUNSEL
was presented to the court.
        The motion has been considered and said motion is hereby;



                        (GRANTED)                                      (NO ACTION)



OR           Set for hearing beforethis court on the
                   o'clock       .m.




     _Copy sent to Defendant, Defense attorney and Attorney for the State

            on                                    .by


                                                                     FILED
                                                        THOMAS A WlUDEapiST. CLERK
                                                          TARRANT COUNTY. TEXAS
                                                               JUL 0 8 2015

                                                        BY.         sail     .DEPUTY

                                           Appendix -         14
                                    Court of Appeals
                                        Second District of Texas
CHIEF JUSTICE                                                                         CLERK
 TERRIE LIVINGSTON                      TIM CURRY CRIMINAL JUSTICE CENTER
                                                                                       DEBRA SPISAK
                                             401 W. BELKNAP, SUITE 9000
JUSTICES                                   FORT WORTH, TEXAS 76196-0211               CHIEF STAFF ATTORNEY
 LEEANNDAUPHINOT                                                                       LISA M. WEST
 ANNE GARDNER                                    TEL: (817) 884-1900
 SUE WALKER                                                                           GENERAL COUNSEL
 BILL MEIER                                     FAX: (817) 884-1932                    CLARISSA HODGES
 LEE GABRIEL
 BONNIE SUDDERTH                               www.txcourts.gov/2ndcoa



                                             May 13, 2015

    Johnathan Cooper
    Byrd Unit #1862306
     21 FM 247
     Huntsville, TX 77320

     RE:           Court of Appeals Number:        02-15-00145-CR
                   Trial Court Case Number:        1031532D

     Style:        Johnathan Cooper
                   v.

                   The State of Texas

          The court has received a copy of the notice of appeal in this case.                     See
    Tex. R. App. P. 25.2(c).

           The court is concerned that it lacks jurisdiction over this appeal because
    this court has no jurisdiction over matters relating to postconviction applications
    under article 11.07 of the code of criminal procedure, including requests for
     appointment of counsel. See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp.
     2014).

           Unless the appellant or any party desiring to continue the appeal files with
     the court, on or before Tuesday, May 26, 2015, a response showing grounds for
     continuing the appeal, this appeal may be dismissed for want of jurisdiction. See
     Tex. R. App. P. 44.3.


                                                               Respectfully yours,                    i

                                                               DEBRA SPISAK, CLERK



                                                               By: Bonnie Alexander, Deputy Clerk
                                             Appendix -                15
02-15-00145-CR
May 15, 2015
Page 2



cc:    Criminal District Clerk, Tarrant County
       Tim Curry Criminal Justice Center
       401 W. Belknap, 3rd Floor
       Fort Worth, TX 76196

       Court Reporter, 297th District Court
       Tim Curry Criminal Justice Center
       401 W. Belknap St.
       Fort Worth, TX 76196-0229

       David C. Hagerman
       Judge, 297th District Court
       Tim Curry Criminal Justice Center
       401 W. Belknap, 5th Floor
       Fort Worth, TX 76196

       Debra A. Windsor
       Assistant District Attorney
       401 W. Belknap St.
       Fort Worth, TX 76102-1913




                                     Appendix -   16
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                   FORT WORTH


                              NO. 02-15-00145-CR



JOHNATHAN COOPER                                                     APPELLANT


                                        V.


THE STATE OF TEXAS                                                         STATE




        FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                         TRIAL COURT NO. 1031532D




                         MEMORANDUM OPINION1




      On April 30, 2015, Appellant Johnathan Cooper filed a notice of appeal

challenging the trial court's January 28, 2015 order denying his motion for

appointment of postconviction habeas counsel.        We sent Appellant a letter

notifying him of our concern that we lack jurisdiction over this appeal because

this court has no jurisdiction over matters relating to postconviction applications



      1See Tex. R. App. P. 47.4.

                                   Appendix -   17
under article 11.07 of the code of criminal procedure.2 We indicated that .this

appeal could be dismissed absent the filing of a response showing grounds for

continuing the appeal.    Although we received a response, it does not show

grounds for continuing the appeal.

      We generally have jurisdiction to consider an appeal by a criminal

defendant only from a judgment of conviction.3 We do not have jurisdiction over
a postconviction application for writ of habeas corpus in a felony case, including

a related motion for appointment of counsel.4

      Accordingly, we dismiss this appeal for want of jurisdiction.


                                                     PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, J J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 18, 2015



      2Tex. Code Crim. Proc. Ann. art. 11.07, § 5 (West 2015).
      3See McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth
1996, no pet.).

      4Taylor v. State, No. 14-13-00614-CR, 2013 W.L 4816409, at *1 (Tex.
App—Houston [14th Dist.] Sept. 10, 2013, no pet.) (mem. op., not designated for
publication); Ex parte Wall, No. 02-11-00326-CR, No. 02-11-00517-CR, 2012 WL
5869595, at *9 (Tex. App.—Fort Worth Nov. 21, 2012, no pet.) (mem. op., not
designated for publication); see Tex. Code Crim. Proc. Ann. art. 11.07, § 5; Ater
v. Eighth \Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig.
proceeding) (stating that the Texas Court of Criminal Appeals is the "only court
with jurisdiction in final post-conviction felony proceedings").


                                       2
                                Appendix -      18
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                  FORT WORTH


                             NO. 02-15-00145-CR



Johnathan Cooper                       §     From the 297th District Court

                                       §     of Tarrant County (1031532D)

v.                                     §     June 18,2015

                                        §    Per Curiam

The State of Texas                      §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed.    It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM




                                Appendix -    19
                                      Court of Appeals
                                          Second D i s t r i c t o f Texas
CHIEF JUSTICE                                                                              CLERK
 TERRIE LIVINGSTON                        tim curry criminal justice center                 DEBRA SPISAK
                                              401 w. belknap, suite 9000
JUSTICES                                     fort worth, texas 76196-0211                  CHIEF STAFF ATTORNEY
 LEE ANN DAUPHINOT                                                                          LISA M. WEST
 ANNE GARDNER                                      TEL: (817) 884-1900
 SUE WALKER                                                                                GENERAL COUNSEL
 BILL MEIER                                        FAX: (817) 884-1932                      CLARISSA HODGES
 LEE GABRIEL
 BONNIE SUDDERTH                                 www.txcourts.gov/2ndcoa



                                                June 1,2015

    Johnathan Cooper—                                         Debra A. Windsor
     Byrd Unit #1862306                                      Assistant District Attorney
     21 FM 247                                               401 W. Belknap St.
     Huntsville, TX 77320                                     Fort Worth, TX 76196-0201
                                                              * DELIVERED VIA E-MAIL *


     RE:             Court of Appeals Number:        02-15-00145-CR"
                   Trial Court Case Number:          1031532D


     Style:          Johnathan Cooper
                     v.

                     The State of Texas


           The pro se's response to our letter dated May 15, 2015, has been filed
     under the date of Thursday, May 28, 2015, in the above referenced cause.

                                                                 Respectfully yours,

                                                                 DEBRA SPISAK, CLERK



                                                                 By: Karen Brown, Deputy Clerk




                                               Appendix -                20
                              NO.                 PD-0895-15



JOHNATHAN COOPER                                      §                 IN THE COURT OF
                                                      §
vs.                                                   §                 CRIMINAL APPEALS
                                                      §
THE STATE OF TEXAS                                    §                 AUSTIN, TEXAS


                             MOTION TO SUSPEND RULE                 68.11



TO THE HONORABLE COURT OF CRIMINAL APPEALS:


      COMES       NOW, Johnathan Cooper, Appellant, pro se, and respect
fully       moves    the Court to exercise its authority granted by Rule
2,    Tex.     R. App. Proc, to suspend operation of Rule 68.11, Tex.
R.    App.     P.,       in this case. In support of this motion, Appellant
would show the following:


                                                      I.        .



       1.     Appellant           is        petitioning       the   Court for discretionary
review       of     the    court            of    appeals'     order dismissing the appeal

in Johnathan Cooper v. State of Texas, COA No. 02-15-00145-CR.

       2.     Rule        68.11        of        the Texas Rules of Appellate Procedure,

requires          that     Appellant             serve     a copy of the petition upon the
State       Prosecuting           Attorney           in addition to the service required
by Rule 9.5 of said rules.


       3.     Appellant,           as        a     prisoner    confined     within   the Texas
Department of Criminal Justice-Correctional Institutions Division
does        not have access to photocopying equipment capable of making
multiple          copies     of        the        petition for service upon both State's
attorneys..
                                             PRAYER



       WHEREFORE,       PREMISES CONSIDERED,          Appellant prays the Honorable

Court     grants        this motion and suspends              operation of Rule 68.11,

Tex. R. App. P.,            in this case. Appellant prays for general relief.



                                                      Respectfully submitted,




                                                      ^Johnathan Cooper
                                                      TDCJ    No.    1862306
                                                      French    M.    Robertson   Unit
                                                      12071    FM    3522
                                                      Abilene, TX 79601
                                                      Appellant,       pro se




                                     UNSWORN   DECLARATION



       I, Johnathan Cooper, TDCJ No. 1862306, being presently incar

cerated        at     the French M.        Robertson Unit of the Texas Department

of     Criminal        Justice-Correctional Institutions Division,                  located

in     Jones        County, Texas, hereby declare under penalty of perjury

that     the        foregoing     is true and correct, and placed in the out

going     prison        mailbox       on    this   \^P-t day of September, 2015, to
be     mailed        U.S.    Mail,     first-class      postage        prepaid, addressed

to:      Court of Criminal Appeals of Texas, P.O. Box 12308, Austin,

Texas     78711-2308.           Executed on        this the I$Pq day of September,
2015.



                                                              6sLo-- Cj-•^au>
                                                       ohnathan Cooper
                             CERTIFICATE        OF    SERVICE



       I hereby   certify that a true and correct copy of the fore

going     document     has        been   duly    served     upon opposing counsel

via     U.S.   Mail,    first-class         postage       prepaid,   addressed to:

Debra     A.   Windsor,      Assistant District Attorney,            401 W. Belknap

St.,     Fort Worth,         TX     76196-0201.        Executed on this the /S^-
day of September,       2015.




                                                     \Johnathan Cooper
Birs*S1Tvv,7   . *r #-i-v" ^ **fx,   ^*"*^s» IT ™T- "   *Jn.   •*> i-^t" Tj* <5^E*—>y$. ' - "V^*^!




                                                                                                        ttf




                                                                                                     a • -Ki
                      $

        o
               P
—   <

        o
        ro'
        7^
               n

               3
'DO
               I
              >
              •"0
               D •-

              it
              i>0
O